Citation Nr: 1613496	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for erectile dysfunction. 

2.  Service connection for erectile dysfunction, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus type 2, hypertension, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fredy Palacio, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

The Veteran, who is the appellant, served on active duty from August 1967 to August 1969, and from February 1982 to February 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In February 2016, the Veteran presented testimony at a Board hearing in Washington, DC (Central Office hearing) before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for erectile dysfunction was denied in a September 2004 rating decision on the basis that erectile dysfunction is not related to in-service exposure to herbicides (no nexus); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the September 2004 rating decision.

2. Evidence received since the September 2004 rating decision is not cumulative, and addresses an alternative theory of entitlement to service connection, so raises a reasonable possibility of substantiating the claim for service connection for erectile dysfunction. 


CONCLUSIONS OF LAW

1. The September 2004 rating decision, which denied service connection for erectile dysfunction, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The criteria for reopening service connection for erectile dysfunction are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is reopening service connection for erectile dysfunction, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Reopening of Service Connection for Erectile Dysfunction

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection in a September 2004 rating decision on the basis that erectile dysfunction is not related to in-service exposure to herbicides.  In a September 2004 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of the September 2004 rating decision or provide additional evidence within one year of the September 2004 rating decision; thus, the September 2004 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for erectile dysfunction.  The new evidence includes the February 2016 Board hearing transcript showing that the Veteran asserted that his erectile dysfunction is a result of service-connected PTSD or hypertension.  Specifically, the Veteran stated that more than 68 soldiers in his division were killed during one of the Vietnam offensives in 1968.  The Veteran asserted that erectile dysfunction started in 1978 or 1979 as a result of nightmares of friends being killed in service or guilt that he is enjoying his life while his friends are dead.  The Veteran explained that, while he was diagnosed with erectile dysfunction in 2001, the erectile dysfunction symptoms began in the seventies.  Alternatively, the Veteran advanced that erectile dysfunction is related to hypertension or medications he takes for hypertension.  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses an alternative theory of entitlement to service connection.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for erectile dysfunction.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.


ORDER

New and material evidence having been received, the appeal to reopen service connection for erectile dysfunction is granted.




REMAND

Service Connection for Erectile Dysfunction

The Veteran has asserted that service connection is warranted because erectile dysfunction is related to in-service exposure to herbicides.  The Veteran is presumed to have in-service herbicide exposure.  See, e.g., January 2007 rating decision.  Alternatively, the Veteran contends that erectile dysfunction was caused by service-connected diabetes mellitus type 2, PTSD, hypertension, or medications he takes for hypertension.  As stated above, the Veteran asserted that erectile dysfunction started in 1978 or 1979 as a result of nightmares of friends being killed in service or guilt that he is enjoying his life while his friends are dead.  The Veteran explained that, while he was diagnosed with erectile dysfunction in 2001, the erectile dysfunction symptoms began in the 1970s.  A June 2001 VA treatment record noted that the Veteran has a history of erectile dysfunction.

The Board finds that the Veteran has a current disability of erectile dysfunction.  The January 2010 VA examination report shows a diagnosis of erectile dysfunction.  The record reflects that the Veteran is service connected for diabetes mellitus type 2, PTSD, and hypertension.  The Veteran reported that he has had PTSD symptoms since service.  See February 2016 Board hearing transcript.  The record also reflects that the Veteran has had hypertension since the seventies, and has been on hypertension medications since then.  See, e.g., August 1980 VA treatment record.  A January 2007 VA treatment record shows an assessment of hypogonadism / hypertrophy of the prostate with urinary obstruction, and that low testosterone level was possibly the cause of the erectile dysfunction, but the VA clinician also suspected that medications (not specified) may also be contributing to the erectile dysfunction. 

Based on the foregoing, and in light of the competing potential etiologies for the Veteran's erectile dysfunction, the Board finds that this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the etiology of the current erectile dysfunction.

Accordingly, the issue of service connection for erectile dysfunction is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination to help determine the etiology of the current erectile dysfunction.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinions:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's erectile dysfunction was caused by the in-service exposure to herbicides (Agent Orange)?  In providing a rationale for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides does or does not result in the subsequent erectile dysfunction.  The VA examiner should not use as a reason for the opinion that erectile dysfunction is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected diabetes mellitus type 2 caused the Veteran's erectile dysfunction?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected diabetes mellitus type 2 aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's erectile dysfunction? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the Veteran's erectile dysfunction?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's erectile dysfunction? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected hypertension caused the Veteran's erectile dysfunction?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected hypertension aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's erectile dysfunction? 

Is it as likely as not (i.e., probability of 50 percent or more) that the medications used to treat the service-connected hypertension caused the Veteran's erectile dysfunction?

Is it as likely as not (i.e., probability of 50 percent or more) that the medications used to treat the service-connected hypertension aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's erectile dysfunction? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the erectile dysfunction prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the AOJ should readjudicate the issue of service connection for erectile dysfunction.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2015).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


